DETAILED ACTION
Claims 1-20 are pending.
Claims 1-5 and 14-20 have been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, foamed food product and Species A, aquafaba based matrix in the reply filed on February 22, 2021 is acknowledged.  Claims 1-5 and 14-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the human mouth".  There is insufficient antecedent basis for this limitation in the claim as neither a human, nor a human mouth was previously recited.  It is suggested that applicant amend the claim to recite “a human mouth”.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Notes: “Puree thick consistency in a human mouth” would be understood by one of ordinary skill in the art in view of the specification, paragraphs 0032 and 0034, to mean a pureed thick food that doesn’t require chewing.
“Aquafaba-based matrix” would be understood by one of ordinary skill in the art in view of the specification, paragraph 0014, to mean a foamed matrix formed upon a substrate of aquafaba. As a “base” is defined as a basis or foundation, this is consistent with the common definition.

Claims 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geeky Cakes (“Egg-free, Gelatin-Free, Vegan Gumpaste” pages 1-7 https://geekycakes.com/2015/04/28/egg-free-gelatin-free-vegan-gumpaste/) as evidenced by Igoe et al (Dictionary of Food Ingredients 3rd Edition, page 112 Chapman and Hall 1996).
Geeky Cakes teaches a food product comprising: chickpea liquid (also known as aquafaba it is a drained protein and oil containing liquid from chickpeas which are legumes that are a member of the pea family (Fabaceae)); powdered sugar which as evidenced by Igoe et al, 
Regarding the food as comprising a foamed matrix as recited in claim 1, wherein the foamed matrix comprises an aqaufaba based matrix as recited in claim 7, Geeky Cakes teaches that the process of forming the product includes forming peaks and beating the chickpea liquid (aquafaba) on high speed until it becomes frothy (page 2, directions).  As froth is synonymous with foam and Geeky Cakes teaches of frothing the aquafaba, the teachings of Geeky Cakes encompass forming a foamed matrix comprising an aquafaba based matrix as claimed.
Regarding the foamed matrix as reinforced by a water soluble fiber based material, the water soluble fiber based material being configured to dissolve the food product to a puree thick consistency in the human mouth as recited in claim 6, wherein the water soluble fiber based material comprises a hydrocolloid material as recited in claim 9, as discussed above, Geeky Cakes teaches of a foamed matrix food comprising aquafaba and Tylose powder or gum tragacanth.  Geeky Cakes shows Tylose powder was a brand name of carboxymethyl cellulose also known as CMC (page 3 last entry) which is a disclosed hydrocolloid and water soluble fiber which allows the snack food to dissolve in the mouth and form a viscous dispersion (paragraph 0015).  As Geeky Cakes teaches of the same water-soluble fiber as claimed and disclosed, the same effect as instantly claimed, i.e. the water soluble fiber based material as reinforcing and configured to dissolve the food product to a puree thick consistency in a human mouth would be achieved.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01 (II).  
Regarding the food as comprising a viscosity increasing and foam stabilizing component as recited in claim 6, the Examiner takes official notice that sugar was a known foam stabilizer and viscosity increasing component.  Thus, as Geeky Cakes teaches the food as comprising sugar (Ingredients, page 1), the teachings of Geeky Cakes encompass the product component as claimed.
Regarding claim 12, as Geeky Cakes teaches that reserve powdered sugar was sprinkled onto the gum paste (Directions, page 2 step 8) and the Examiner takes official notice that powdered sugar was known to be a dry powder which provided a sweet flavor, the teachings of Geeky Cakes encompass the food as comprising a dry flavoring.  It is additionally 
Regarding claim 13, as Geeky Cakes teaches of kneading the dough with shortening (which is a fat), Directions page 2, the process of the prior art would provide some degree of fat coating on the exterior of the food product.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO2016/049577 A1 discloses a whippable food comprising dietary fiber, proteins, starch, up to 5% fat, and hydrocolloids (abstract).
WO2018/116292 discloses a confection enriched with a soluble fiber and protein (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY BEKKER whose telephone number is (571)272-2739.  The examiner can normally be reached on Monday-Friday 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELLY J BEKKER/Primary Examiner, Art Unit 1791